       Case 2:17-md-02785-DDC-TJJ Document 2071 Filed 05/26/20 Page 1 of 4
Appellate Case: 20-603     Document: 010110352241         Date Filed: 05/26/2020      Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                                May 26, 2020
                         _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  PFIZER, INC.; KING
  PHARMACEUTICALS, INC., nka King
  Pharmaceuticals LLC; MERIDIAN
  MEDICAL TECHNOLOGIES, INC.;
  MYLAN SPECIALTY L.P.; MYLAN
  PHARMACEUTICALS INC.; MYLAN
  INC.; MYLAN N.V.; HEATHER
  BRESCH, CEO of Mylan N.V.,
                                                                 No. 20-603
         Petitioners,                               (D.C. No. 2:17-MD-02785-DDC-TJJ)
                                                                  (D. Kan.)
  v.

  ALL PLAINTIFFS,

         Respondent.
                         _________________________________

                                      ORDER
                         _________________________________

 Before BRISCOE, McHUGH, and EID, Circuit Judges.
                   _________________________________

        This matter is before us on the Petition for Permission to Appeal Pursuant to Fed.

 R. Civ. P. 23(f) (the “Petition”), which was filed by the defendants in the underlying

 multi-district litigation, Mylan Specialty L.P., Mylan Pharmaceuticals Inc., Mylan Inc.,

 Mylan N.V., Heather Bresch, Pfizer Inc., King Pharmaceuticals, Inc. n/k/a King

 Pharmaceuticals LLC, and Meridian Medical Technologies, Inc. The petitioners seek

 review of the district court’s order certifying two of five proposed classes of EpiPen

 purchasers to pursue claims against the manufacturers and distributors of the EpiPen. In
      Case 2:17-md-02785-DDC-TJJ Document 2071 Filed 05/26/20 Page 2 of 4
Appellate Case: 20-603      Document: 010110352241           Date Filed: 05/26/2020       Page: 2



 response, the plaintiffs filed their Class Plaintiffs’ Answer to Petition for Permission to

 Appeal Pursuant to Fed. R. Civ. P. 23(f). In addition, the petitioners filed their Motion for

 Leave to File Reply Brief in Support of Petition for Permission to Appeal along with a

 proposed reply, to which the respondents filed an opposition and the petitioners filed a

 reply in support of the motion to file a reply.

        As a preliminary matter, we grant the petitioners’ motion to file a reply and direct

 the clerk of this court to file the reply attached to the motion as of the date it was

 received.

        Next, we consider the Petition. No appeal as of right exists from a district court’s

 class certification order, but a circuit court may permit an appeal of such an order. Fed. R.

 Civ. P. 23(f); Vallario v. Vandehey, 554 F.3d 1259, 1261-62 (10th Cir. 2009); see also

 Fed. R. App. P. 5. Whether to grant a petition for permission to appeal is within the

 circuit court’s discretion. Fed. R. Civ. P. 23(f). This discretion is “‘unfettered’ and ‘akin

 to the discretion exercised by the Supreme Court in acting on a petition for certiorari.’”

 Vallario, 554 F.3d at 1262 (quoting Fed. R. Civ. P. 23(f) advisory committee’s note).

 Interlocutory review of a class certification order is strongly disfavored, as it disrupts and

 delays the trial court proceedings. Carpenter v. Boeing Co., 456 F.3d 1183, 1189 (10th

 Cir. 2006). Thus, “the grant of a petition for interlocutory review constitutes the

 exception rather than the rule.” Vallario, 554 F.3d at 1262 (quotations omitted).

        This court has declined to define any test for which appeals to accept, but it has

 “set forth a set of principles that may prove useful in evaluating the merits of a Rule 23(f)

 petition.” Id. at 1263. First, appeal might be permitted when the class certification

                                                2
      Case 2:17-md-02785-DDC-TJJ Document 2071 Filed 05/26/20 Page 3 of 4
Appellate Case: 20-603      Document: 010110352241           Date Filed: 05/26/2020      Page: 3



 decision sounds the “death-knell” for the entire case. Id. Second, appeal may be

 appropriate when the class certification order implicates unresolved legal issues and may

 facilitate development of the law application to class actions. Id. Third, a court may grant

 permission to appeal when the district court’s decision is manifestly erroneous. Id. The

 court should not use this third category to “micromanage class actions,” but may invoke

 it where “the deficiencies of a certification order are both significant and readily

 ascertainable.” Id. at 1263-64.

        The petitioners seek interlocutory review on all three grounds, although they

 chiefly support only the second two categories – i.e., to review unresolved issues of law

 related to class actions and to correct manifest error by the district court in partially

 granting the plaintiffs’ motion for class certification. The respondents counter that

 immediate review of the class certification decision at this stage of the proceedings is

 unnecessary and that the petitioners have failed to demonstrate why it is.

        We have carefully considered the district court’s written class certification order,

 the parties’ well-presented arguments, the applicable legal authority, and the record as a

 whole. The petitioners have presented persuasive arguments for why this court should

 grant the Petition. But we conclude that the district court conducted the required

 “rigorous analysis” before partially granting class certification and that its conclusions

 are well-supported. See CGC Holding Co., LLC v. Broad & Cassel, 773 F.3d 1076, 1086

 (10th Cir. 2014) (citing Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013) (Rule 23(b));

 Wal–Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348-50 (2011) (Rule 23(a))). The

 petitioners have not convinced us that interrupting the district court proceedings with an

                                                3
      Case 2:17-md-02785-DDC-TJJ Document 2071 Filed 05/26/20 Page 4 of 4
Appellate Case: 20-603      Document: 010110352241           Date Filed: 05/26/2020      Page: 4



 interlocutory appeal at this time is necessary or warranted. Therefore, the Petition is

 denied.

        Lastly, our denial of the Petition is not res judicata and does not limit the district

 court’s discretion to modify its class-certification decision at any time prior to entering

 final judgment. See Carpenter, 456 F.3d at 1187 (“The district court can modify or amend

 its class-certification determination at any time before final judgment in response to

 changing circumstances in the case.” (citing Fed. R. Civ. P. 23(c)(1)(C))).


                                                Entered for the Court
                                                CHRISTOPHER M. WOLPERT, Clerk


                                                by: Lara Smith
                                                    Counsel to the Clerk




                                                4
